Citation Nr: 1031289	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include due to herbicide exposure. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1970 to March 1979.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic 
of the Philippines.  The case was previously before the Board in 
May 2008 and July 2009, and was remanded each time for further 
development.  It has returned to the Board for further appellate 
action.

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if anything 
further is required. 


REMAND

As noted above, the case has been remanded on two prior 
occasions.  Unfortunately, another remand is required.  Although 
the Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded every 
possible consideration.

The Veteran is seeking service connection for diabetes mellitus.  
Private treatment records indicate a history of diabetes as early 
as August 2001.  VA treatment records reflect that the Veteran 
reported the onset of diabetes occurred in 2000.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran contracts a disease 
associated with exposure to herbicides (listed in 38 C.F.R. 
§ 3.309(e)) that becomes manifest to a compensable degree within 
the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the 
disease will be considered to have been incurred in service, even 
though there is no evidence of such a disease during the period 
of service.  A veteran must actually set foot within the land 
borders of Vietnam, to include the contiguous waterways, in order 
to be entitled to the statutory presumptions for disabilities 
claimed as a result of exposure to herbicides.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

There is no evidence in the claims file that the Veteran had 
service in Vietnam.  His Form DD214 does not indicate that he 
received the Vietnam Service Medal or any other decoration 
associated with Vietnam or with combat.  It does, however, 
indicate that he had nearly 3 full years of "foreign and/or sea 
service" during his first enlistment from March 1970 to March 
1975.  The Veteran's service personnel records, in which his 
military assignments should be documented, are not in the claims 
file.  

Although July 2007 correspondence from the RO to the Veteran 
notified him that his claim may be affected by judicial action in 
connection with Haas, the Veteran has not received notice of the 
evidence necessary to substantiate a claim for service connection 
based on herbicide exposure in service.  Given these 
deficiencies, a remand is warranted to afford the Veteran a fair 
opportunity to establish his claim.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective notice 
letter informing him of the requirements 
for substantiating a claim for service 
connection for diabetes mellitus based on 
exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6), and afford him an 
opportunity to respond.  

2.	Contact the National Personnel Records 
Center (NPRC) and request copies of the 
Veteran's service personnel records.  Any 
records obtained should be associated with 
the claims file.  If the records are not 
available, all attempts to locate them 
must be documented in the claims file.  

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


